IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                            NOT FINAL UNTIL TIME EXPIRES TO
                                            FILE MOTION FOR REHEARING AND
                                            DISPOSITION THEREOF IF FILED

ROBERT MOORE,

             Appellant,

v.                                               Case No. 5D17-3678

STATE OF FLORIDA,

             Appellee.

________________________________/

Opinion filed March 6, 2018

Appeal from the Circuit Court
for Citrus County,
Richard A. Howard, Judge.

Robert Moore, Crawfordville, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Kellie A. Nielan,
Assistant Attorney General, Daytona
Beach, for Appellee.



PER CURIAM.



      AFFIRMED. See Fla. R. App. P. 9.315(a).




PALMER, BERGER, and EDWARDS, J.J., concur.